ORDER
PER CURIAM.
On consideration of the joint motion of the parties to dismiss appeals, vacate panel opinion, and for immediate remand of the cases for entry of stipulated dispositions, it is
ORDERED that the motion is granted and these appeals are hereby dismissed and the matters remanded to the Superior Court for proceedings consistent with the motion. It is
FURTHER ORDERED that the panel opinion published at 776 A.2d 581 (D.C. 2001) is hereby vacated. It is
FURTHER ORDERED that the Clerk is directed to issue the mandate forthwith.